Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered September 19, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
After a thorough inquiry, the court properly dismissed a sworn juror for substantial misconduct (CPL 270.35). Despite *100repeated admonitions not to talk about the case with anyone or to reach any opinions regarding the facts of the case, the juror asked a knowledgeable acquaintance for information on the subject of recovering fingerprints from currency (see, People v Fox, 172 AD2d 218, 219, lv denied 78 NY2d 966). Concur— Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.